Federated Clover Value Fund Class A Shares Class B Shares Class C Shares A Portfolio of Federated Equity Funds SUPPLEMENT TO PROSPECTUS DATED JANUARY 21, 2009 At a special meeting of shareholders, held on September 16, 2009, shareholders of Federated American Leaders Fund, Inc., approved the proposed Agreement and Plan of Reorganization pursuant to which Federated Clover Value Fund, a portfolio of Federated Equity Funds, would acquire all of the assets of Federated American Leaders Fund, Inc. As of August 28, 2009, Federated Clover Value Fund adopted the performance history and the financial operating history of the Touchstone Value Opportunities Fund.Accordingly, the risk return bar charts and tables and financial highlights located in the prospectus of the Federated Clover Value Fund are being updated to reflect the adopted performance and financial operating history. In addition, Federated Clover Value Fund is refining its investment strategy primarily to further detail the selection process used to select investments in the Funds and to clarify that the Fund normally invests in companies with large market capitalizations to a greater degree than small and mid market capitalization companies. The revised investment strategy is included below. Please replace the first paragraph on the front cover with the following: “A mutual fund seeking capital appreciation by investing primarily in common stocks and other equity securities of U.S. companies with large market capitalizations.” Under the heading entitled “What are the Fund’s Main Investment Strategies” please delete the section in its entirety and replace with the following: “The Fund seeks to achieve its investment objective by investing primarily in common stocks and other equity securities of U.S. companies with large market capitalizations that the Adviser believes are undervalued relative to the market or their historic valuations.Securities with mid or small market capitalizations may also be held.Large cap companies are considered to be companies with market capitalizations similar to those in the Russell 1000 Index.The Fund seeks to invest in securities of U.S. companies operating in a broad range of industries based primarily on value characteristics such as price-cash flow, price-earnings and price-book value ratios.In selecting securities for the Fund, the Adviser will seek to identify companies whose stock is out of favor with investors.In searching for undervalued companies in which to invest, the Adviser seeks companies with the fundamental strength to capitalize on change agents, such as internal changes (e.g. management changes, restructuring or merger and acquisition activity or sales mix shifts), external changes (e.g. regulatory changes, marketplace shifts or technological advances) or companies with deep seated advantages (e.g. captive customers, pricing power, patents or strong brand names) that are undergoing short-term challenges. The Adviser generally will consider selling a security when its price target for the security has been achieved, its investment thesis has been invalidated or if it finds a more compelling investment alternative. As more fully described in this Prospectus, the Fund’s investments may include, but are not limited to, the following: equity securities of domestic issuers (including American Depositary Receipts (ADRs) and other domestically traded securities of foreign companies), derivative instruments and/or hybrid instruments, such as futures and options and exchange-traded funds (ETFs).” Under the heading entitled “Risk Return Bar Chart and Table” please delete the narrative and chart information in their entirety and replace them with the following: “The Fund is the successor to the Touchstone Value Opportunities Fund (the “Touchstone Value Fund”) a portfolio of Touchstone Funds Group Trust, pursuant to a reorganization that took place on August 28, 2009. The Fund commenced operations on March 16, 2009, when the Fund became the successor to a common fund that was organized as a Delaware limited liability company and only available to accredited investors. The Fund assumed the performance of the successor common fund.On August 28, 2009 the Touchstone Value Fund, formerly a portfolio of Touchstone Funds Group Trust, was reorganized into the Fund.As a result of the reorganization, the Touchstone Value Fund became the accounting survivor.Accordingly, the performance information and financial information provided in this prospectus for the periods prior to August 28, 2009, is historical information of the Touchstone Value Fund. The Touchstone Value Fund was managed by the same portfolio management team as the Fund. Touchstone Value Fund shareholders received Class A Shares or Class C Shares of the Fund as a result of the reorganization. The performance information will help you analyze the Fund’s investment risks in light of its historical returns. The bar chart shows the variability of the Fund’s Class A Shares total returns on a calendar-year-by-year basis. The Average Annual Total Return table shows returns averaged over the stated periods, and includes comparative performance information. The Fund’s performance will fluctuate, and past performance (before and after taxes) is no guarantee of future results. The “y” axis reflects the “% Total Return” beginning with -40% and increasing in increments of 5% up to 40% The “x” axis represents calculation periods from the earliest first full calendar year end of the Fund’s start of business through the calendar year ended 2008.The light gray shaded chart features ten distinct vertical bars, each shaded in charcoal, and each visually representing by height the total return percentages for the calendar year.The calculated total return percentage for the Fund for each calendar year is stated directly at the top of each respective bar, fort he calendar years 1999 through 2008.The percentages noted are:4.27%, 10.70%, 13.00%, -12.04%, 32.65%, 17.77%, 12.09%, 15.18%, 8.28% and -35.77%, respectively. The total returns shown in the bar chart do not reflect the payment of any sales charges or recurring shareholder account fees.If these charges or fees had been included, the returns shown would have been lower.
